Title: To Alexander Hamilton from William S. Smith, 15 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Jany. 15th. 1800
          
          I have the honor to acknowledge the receipt of your Letters of the 11th. & 13th. upon the receipt of the communications, which you were pleased to make relative to Colo. Ogden, I transmitted him the necessary permit, to join the Adjutant General and suppose he is now in New York, attentive to the duties required of him—Capt. White of the 11th. acting Judge Advocate, is also there, by permit—He is charged with the question, relative to Lt. Hoffman, and has directions to make the necessary arrangements relative to that question, during his stay in the City—permit me Sir to refer you to him relative to the measures, taken on the case.
          I will also beg leave to suggest as Colo. Ogden and Capt. White are both in New York, that they may have it  in their power, to give you satisfactory information on the case of  Levin Magee—I shall in the mean time make the examination required, and report to you the result—I have had an estimate made of the number of Cords of wood,  now standing together, with what is cut, exclusive of brush & stumps, & the report to me is,   there is not more than one Hundred Cord, for seven eights of which is in a swamp, which cannot be got out, unless, the surface is frozen sufficiently to bear a team, it will  no doubt, from hince appear, that some arrangements are necessary, on the suggestions, I took the liberty to make on this subject
          Should you think it proper to authorize, the advertizing for proposals, for the supply of wood (say 500—or a 1000 Cord,) to be delivered, sealed on a given day; they can be forwarded to you, in that state, for your decision
          A very considerable saving may be made to the public, by cutting the wood ourselves, and as we have within a few day’s,  been furnished by the Contractor with a yoke of oxen for each Regiment, should he be directed to furnish a waggon or sled as the roads may require, the wood could be obtain at a very low price, the propositions therefore would go no further, than the supply of the wood, the cordage & measurement we could also make ourselves, under the inspection of the proprietor &c.  I shall communicate to the officers agreable to your wish, that in future no exchange can be made of a man when once enlisted without previously consulting the Commanding General, and it gives me pleasure, to find the measures I pursued on this subject, corresponds with your Ideas, & meets with your approbation—
          I have the Honor to be With great respect Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        